—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
The determination finding petitioner guilty of possession of controlled substances and possession of property in an unauthorized area was supported by substantial evidence and must be confirmed. Contrary to petitioner’s argument, there was nothing improper about the misbehavior report. Moreover, even if petitioner had succeeded in preserving for appellate review his claims that respondent’s employees failed to follow proper drug test and cell search procedures, we would nevertheless conclude that these claims were without merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, *583JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.